In the

        United States Court of Appeals
                   For the Seventh Circuit
                       ____________________
No. 17-1521
C. S., by her parents as next friends, *
                                                     Plaintiff-Appellant,
                                    v.

MADISON METROPOLITAN SCHOOL DISTRICT,
                                    Defendant-Appellee.
                       ____________________

           Appeal from the United States District Court for the
                     Western District of Wisconsin.
             No. 3:15-cv-00570 — Barbara B. Crabb, Judge.
                       ____________________

        ARGUED FEBRUARY 5, 2019 — DECIDED MAY 10, 2022
                    ____________________

   Before SYKES, Chief Judge, and FLAUM, EASTERBROOK,
MANION, KANNE, ROVNER, WOOD, HAMILTON, BRENNAN,
SCUDDER, and ST. EVE, Circuit Judges. †



    *
    The complaint uses “Jane Doe No. 55” to conceal plaintiff’s name.
We have substituted her initials in light of Fed. R. Civ. P. 5.2(a)(3).
    † Associate Justice Barrett heard argument in this appeal while she
was a member of this Court. She did not participate in the decision. Circuit
2                                                        No. 17-1521

    SCUDDER, Circuit Judge. Title IX prohibits discrimination
on the basis of sex in educational settings. In Gebser v. Lago
Vista Independent School District, the Supreme Court held that
a victim of such discrimination may recover money damages
from her school only where “an oﬃcial of the school district
who at a minimum has authority to institute corrective
measures on the district’s behalf has actual notice of, and is
deliberately indiﬀerent to, the teacher’s misconduct.” 524 U.S.
274, 277 (1998).
    This two-pronged standard—requiring both actual notice
and deliberate indiﬀerence—is diﬃcult to meet, and it has
proven equally challenging for courts to articulate in clear and
practical terms. We took this case en banc to reconcile some
inconsistencies in our case law regarding the interplay be-
tween Gebser’s two requirements and to provide more con-
crete guidance to those tasked with complying with Title IX
in the challenging settings of today’s schools.
    Reinforcing Gebser’s central instruction, we hold that the
relevant school oﬃcial acquires actual notice upon learning
that misconduct rising to the level of sex discrimination has
occurred. Only then does Title IX impose an obligation to act.
Contrary to suggestions in some of our past cases, Title IX
does not permit institutional liability based solely on
knowledge of the risk of future misconduct. Applying this
framework to C.S.’s claim of sexual harassment, we aﬃrm the
entry of summary judgment for the school district.




Judges Kirsch and Jackson-Akiwumi joined the Court after oral argument
and did not participate in the consideration or decision of the appeal.
No. 17-1521                                                     3

                                I
                                A
    Title IX of the Education Amendments of 1972 provides
that “[n]o person … shall, on the basis of sex, be excluded
from participation in, be denied the beneﬁts of, or be sub-
jected to discrimination under any education program or ac-
tivity receiving Federal ﬁnancial assistance.” 20 U.S.C.
§ 1681(a). The Supreme Court has explained that Congress in-
tended Title IX to serve two purposes: “to avoid the use of
federal resources to support discriminatory practices” and “to
provide individual citizens eﬀective protection against those
practices.” Cannon v. Univ. of Chicago, 441 U.S. 677, 704 (1979).
And that latter purpose led the Court in Cannon to hold that
Title IX contains an implied cause of action “in favor of pri-
vate victims of discrimination,” id. at 704–06, 709, enforceable
in a suit for money damages. See Franklin v. Gwinnett County
Public Schs., 503 U.S. 60, 76 (1992).
    But so, too, is the implied cause of action limited by Ti-
tle IX’s statutory design. Congress enacted Title IX pursuant
to its authority under the Spending Clause, U.S. Const. art. 1,
§ 8, cl. 1, leaving the statute to operate “‘much in the nature of
a contract: in return for federal funds, the [recipients of those
funds] agree to comply with federally imposed conditions.’”
Davis v. Monroe County Bd. of Educ., 526 U.S. 629, 640 (1999)
(quoting Pennhurst State Sch. & Hosp. v. Halderman, 451 U.S. 1,
17 (1981)). Accordingly, “the legitimacy of Congress’ power
to enact Spending Clause legislation rests not on its sovereign
authority to enact binding laws, but on whether the recipient
voluntarily and knowingly accepts the terms of that ‘con-
tract.’” Cummings v. Premier Rehab Keller, P.L.L.C., No. 20-219,
slip op. at 4 (U.S. Apr. 28, 2022) (cleaned up). In the case of
4                                                     No. 17-1521

Title IX, the terms are clear: a school district accepting federal
funds promises to not use those funds to discriminate on the
basis of sex. See Gebser, 524 U.S. at 286, 292.
    Because Title IX’s prohibition on sex discrimination comes
as a bargained-for condition rather than an “outright
prohibition,” id. at 286, it follows that liability can attach only
when the recipient of federal funds breaks its contractual
promise not to “us[e] the funds in a discriminatory manner.”
Id. at 292. And a recipient can be said to break that promise,
the Court in Gebser held, only when it knows that
discrimination has occurred and fails to take reasonable
action in response. See id. at 290–91.
    In so holding the Court rejected the possibility that a Ti-
tle IX plaintiﬀ could collect damages “on principles of con-
structive notice or respondeat superior,” because either theory
would impose liability in cases where “the recipient of funds
was unaware of the discrimination.” Id. at 287. Instead, the
Court explained, liability may attach only where a court can
be sure “that the grantee was aware that it was administering
the program in violation of the [condition].” Id. (quoting
Guardians Ass’n v. Civil Serv. Comm’n of New York City, 463 U.S.
582, 598 (1983)) (alteration in Gebser).
    With these principles in mind, Gebser set out two prereq-
uisites for institutional liability under Title IX. First, “an oﬃ-
cial of the recipient entity with authority to take corrective ac-
tion to end the discrimination” must have “actual knowledge of
discrimination in the recipient’s programs.” Id. at 290 (empha-
sis added). Second, the oﬃcial’s “response [to that knowledge]
must amount to deliberate indiﬀerence to discrimination” re-
ﬂecting “an oﬃcial decision by the recipient [entity] not to
remedy the violation.” Id. Together these requirements ensure
No. 17-1521                                                      5

that a recipient is liable in money damages only “for its own
oﬃcial decision” to break its contractual promise not to dis-
criminate. Id. at 291. In this sense, the two-prong Gebser frame-
work permits Title IX institutional liability only where “the
funding recipient engages in intentional conduct that violates
the clear terms of the statute.” Davis, 526 U.S. at 642.
                                B
    Implicit in Gebser’s two requirements is an embedded, an-
tecedent condition for Title IX liability: that the recipient’s ac-
tual knowledge and deliberate indiﬀerence concern completed
or ongoing violations of Title IX’s prohibition on discrimina-
tion. See id. at 643 (explaining that Title IX liability attaches
“where the recipient is deliberately indiﬀerent to known acts
of teacher-student discrimination”) (emphasis added). If the
conduct of which the school district becomes aware does not
itself amount to sex-based discrimination, the school cannot
have the requisite “notice that it will be liable for a monetary
award” under Title IX if it fails to take corrective action.
Gebser, 524 U.S. at 287 (quoting Franklin, 503 U.S. at 74). No
doubt the observation is something of a truism—Title IX lia-
bility can attach only to violations of Title IX—yet it bears re-
peating because at times our cases have employed language
clouding this basic principle.
    The confusion is understandable. The line between action-
able actual knowledge of past or ongoing misconduct and
non-actionable appreciation of a risk of future misconduct can
get very blurry in cases like this. At one level, the line is easy
to conceptualize, as the actual knowledge inquiry, by its
terms, asks whether a responsible decisionmaker had notice
of an act of completed discrimination on the basis of a stu-
dent’s sex. See id. at 288–90. And we know from the Supreme
6                                                   No. 17-1521

Court’s 1999 decision in Davis v. Monroe County Board of Edu-
cation what qualiﬁes as actionable misconduct. The Court told
us that the misconduct in question must be “so severe, perva-
sive, and objectively oﬀensive that it can be said to deprive the
victims of access to the educational opportunities or beneﬁts
provided by the school.” 526 U.S. at 650.
    But fact patterns in Title IX cases like this one—involving
allegations of teacher-on-student sexual misconduct—often
reveal escalating wrongdoing, and that is where the
challenging realities of risk enter the picture. Take, for
example, a teacher who becomes infatuated with a student
and repeatedly texts the student in a clear, persistent, and
intensifying eﬀort to turn the relationship sexual. Everyone
reading that sentence gets the picture. In our view, a school
principal learning those facts may well have learned of sex
discrimination within the meaning of Davis and, by extension,
Title IX. Depending on the totality of the circumstances, a case
like that could very well warrant a trial.
    But recognize what the same texting hypothetical also il-
lustrates: risk. Past misconduct may foreshadow even worse
future misconduct. It takes no imagination to see this in
the texting scenario or any number of like examples—a
teacher persistently meeting a student oﬀ school property
outside of school hours, a teacher inappropriately and repeat-
edly touching a student, and on and on. Certain facts, if severe
and pervasive enough, can at once both satisfy Davis’s deﬁni-
tion of misconduct and reveal risk of further and more griev-
ous harm.
   The important point for purposes of Gebser’s actual
knowledge requirement is the ﬁrst one: only once the miscon-
duct line has actually been crossed does Title IX impose an
No. 17-1521                                                       7

aﬃrmative obligation on school districts to act—both to rem-
edy the existing misconduct and to prevent the further fore-
seeable risks from materializing.
    Gebser’s second prong supplies the test for measuring the
adequacy of the school district’s response. The response must
not reﬂect “deliberate indiﬀerence to discrimination.” Gebser,
524 U.S. at 290. As we read Gebser and Davis, it is only at this
second step of the analysis that the concept of risk properly
comes into play, for a school district must respond with
measures to both “end the harassment” of which it has
knowledge and “to limit further harassment.” Id. at 289. Right
to it, prong two of Gebser’s framework and the obligation to
act it imposes necessarily operate to mitigate risk, including
risks of escalation. Risk qua risk, in short, is not actionable,
but past misconduct revealing risks of further discrimination
requires the school district to respond accordingly.
    The response does not have to be perfect or even success-
ful. See, e.g., Doe v. Edgewood Indep. Sch. Dist., 964 F.3d 351, 359
(5th Cir. 2020) (concluding that “liability does not attach
where the oﬃcial with authority to take corrective action re-
sponds reasonably to a risk of harm, even if the harm ulti-
mately was not averted”) (cleaned up). Owing to Title IX’s
roots in the Spending Clause, a school district’s response will
suﬃce to avoid institutional liability so long as it is not so un-
reasonable, under all the circumstances, as to constitute
an “oﬃcial decision” to permit discrimination. Gebser, 524
U.S. at 290.
    Our cases have not always described the line between mis-
conduct and risk in this way. In Delgado v. Stegall, our ﬁrst case
to apply the Gebser standard, we correctly explained that a Ti-
tle IX plaintiﬀ must prove that the school district had “actual
8                                                     No. 17-1521

knowledge of misconduct, not just actual knowledge of the
risk of misconduct.” 367 F.3d 668, 672 (7th Cir. 2004) (emphasis
added). But in the ensuing paragraphs we undermined the
clarity of that rule, suggesting that liability might attach
where the school has knowledge of “risks [of harassment] so
great that they are almost certain to materialize if nothing is
done.” Id. We may have injected similar uncertainty a few
years later in Hansen v. Board of Trustees of Hamilton Southeast-
ern School Corp., by initially rendering Gebser’s ﬁrst prong as a
requirement of “known acts of discrimination or harassment”
before later phrasing it (without additional elaboration) as
one of “actual knowledge of misconduct by [the teacher] that
created a serious risk to [the school’s] students.” 551 F.3d 599,
605–06 (7th Cir. 2008); see also Doe v. St. Francis Sch. Dist., 694
F.3d 869, 871 (7th Cir. 2012) (employing similar language).
   A closer look at what we said in Delgado makes the point.
Nicole Delgado sued her university after a professor made ro-
mantic advances toward her. See Delgado, 367 F.3d at 670. We
held that there could be no liability because Delgado had not
reported the misconduct to anyone in the administration with
power to stop the discrimination. See id. at 672. In the lan-
guage of Gebser, Delgado failed to show that the school had
actual knowledge of the professor’s sexual harassment. See id.
That holding is unassailable.
    Had we stopped there, we might not be here. But we went
further, hypothesizing a case in which the professor “had
been known [by the school] to be a serial harasser.” Id. In
those circumstances, we said, the school “might well be found
to have had a suﬃcient approximation to actual knowledge
that [the student] would be harassed to satisfy the Supreme
Court’s [Gebser] standard.” Id. (emphasis added).
No. 17-1521                                                      9

    The bottom-line conclusion from this hypothetical is
surely correct: a school that knowingly employs a serial
harasser is asking for trouble. But the language we used in
Delgado—the risk-related language—suggested Title IX
institutional liability could arise from deliberate indiﬀerence
to a risk of future misconduct without any indication of past
or present harassment.
    Gebser does not permit the imposition of liability based on
risk alone, a reality Delgado itself earlier recognized. See id. at
672 (explaining that, under Gebser, a school must have “actual
knowledge of misconduct, not just actual knowledge of the
risk of misconduct”). With the beneﬁt of hindsight, the mis-
take we made in Delgado was blurring the line between
Gebser’s two discrete requirements—actual knowledge and
deliberate indiﬀerence.
    In the Delgado hypothetical, Gebser’s actual knowledge re-
quirement is satisﬁed by the school’s notice of its professor’s
history of harassment, provided that history is suﬃciently re-
cent to indicate the continued presence of “discrimination in
the recipient’s programs.” Gebser, 524 U.S. at 290; see also Doe
v. Sch. Bd. of Broward County, 604 F.3d 1248, 1257 (10th Cir.
2010) (explaining that “no circuit has interpreted Gebser’s ac-
tual notice requirement so as to require notice of the prior har-
assment of the Title IX plaintiﬀ herself”). What that observa-
tion illustrates is that actual knowledge (or actual notice) suf-
ﬁcient to satisfy Gebser can arise not only from what a school
administrator sees with her own eyes, but also from infor-
mation she learns from others. See Doe v. Galster, 768 F.3d 611,
614 (7th Cir. 2014) (explaining that “[t]o have actual
knowledge of an incident, school oﬃcials must have wit-
nessed it or received a report of it”).
10                                                  No. 17-1521

    With actual knowledge established, liability in the Delgado
hypothetical will turn on Gebser prong two: whether the
school’s actions in response to that knowledge “amount to de-
liberate indiﬀerence to discrimination.” Gebser, 524 U.S. at
291. Put another way, the likelihood that the plaintiﬀ “would
be harassed,” Delgado, 367 F.3d at 672, is relevant not to the
school’s actual knowledge of past or ongoing harassment, but
rather to Title IX’s prong two inquiry—whether the school’s
response to that harassment reﬂected an oﬃcial decision not
“to take action to end the harassment or to limit further har-
assment.” Gebser, 524 U.S. at 289.
    In many ways, the extreme example of a school that hires
a teacher with a known and ongoing history of sexually har-
assing students is unhelpful. There would be no way on such
facts to disavow knowledge of the teacher’s past misconduct
that, by any measure, put the writing on the wall for more of
the same. The obvious need to impose liability in such a case,
however, has muddied a doctrinal distinction warranting
clariﬁcation. Liability in the Delgado hypothetical attaches not
because the school has knowledge of some great risk of future
discrimination, but rather because it knows of past discrimi-
nation in its programs and has proven itself unwilling to act
to put an end to it.
    But we need to move out of the extreme to the more real-
istic and less clear-cut—to the fact patterns where allegations
do not so clearly show misconduct and thus next steps are not
as evident. Go back to the texting hypothetical. Imagine, how-
ever, that instead of a ﬂurry of escalating texts, there are only
three that are disconcerting, revealing of risk, but not them-
selves clearly indicative of ongoing misconduct. In such a cir-
cumstance, Title IX does not impose an obligation to act.
No. 17-1521                                                  11

    Suppose the facts are a shade or two darker, though—a
few more texts with more concerning language and clear in-
dications that a teacher has severely stepped over the line. On
such facts, a reasonable jury may be able to conclude that the
school district was obligated to take action because it pos-
sessed knowledge that a form of sex discrimination—the
teacher’s pervasive and escalating texting of the student—has
already occurred. Ask any parent whether they disagree.
    What all of this means as a legal matter is that a school
district’s duty to act is not triggered until it has actual
knowledge of facts which, in the totality of the circumstances,
indicate that sex-based discrimination has occurred or is
occurring under its watch. See id. at 290. But the complexities
of life do not always oﬀer clear conclusions. Reality often
manifests in shades of gray. On the legal side, the litigation
process (discovery and summary judgment, in particular)
will allow everything to get sorted out after the fact. But as a
practical matter—when school oﬃcials have to make
decisions in real time—the best course will be to err on the
side of taking reactive and preventative measures to ensure
compliance with Title IX.
    One ﬁnal point warrants underscoring. There may be
cases where the relevant school oﬃcial insists he had no
knowledge of the alleged discrimination, and thus no duty to
respond to it. And that may be so even where the objective
facts allow a diﬀerent ﬁnding by a jury—in particular, that the
school oﬃcial buried his head in the sand to avoid acquiring
knowledge of past or ongoing misconduct. In such cases a
Title IX plaintiﬀ may ask for a so-called “ostrich
instruction”—a directive that the jury may infer actual
knowledge based on the oﬃcial’s willful blindness to the
12                                                   No. 17-1521

objective reality in front of him. See United States v. Ramsey,
785 F.2d 184, 189 (7th Cir. 1986) (approving, in a criminal
fraud prosecution, the following jury instruction: “No person
can intentionally avoid knowledge by closing his or her eyes
to facts which should prompt him or her to investigate”).
    While the ostrich instruction is sometimes also talked
about in terms of risk, see Ramsey, 785 F.2d at 189, it is im-
portant to reiterate that even in ostrich cases, Title IX does not
permit liability solely on the basis of knowledge of a risk of
future misconduct. Instead, the instruction recognizes only
that an administrator presented with facts clearly showing ex-
isting misconduct may not shirk his Title IX obligations by de-
clining to do the math. See, e.g., Doe v. Fairfax County Sch. Bd.,
1 F.4th 257, 269–70 (4th Cir. 2021) (emphasizing that Title IX’s
actual notice standard is objective, not subjective).
                                II
    With that legal framework established, we turn to the
facts before us.
                                A
    From 2013 to 2014, plaintiﬀ C.S. was a student at
Whitehorse Middle School in Madison, Wisconsin. The
Madison Metropolitan School District, of which Whitehorse
is a part, is the defendant in this case. C.S. alleges that,
throughout her eighth-grade year, a school security assistant
named Willie Collins repeatedly sexually abused her. The
details of Collins’s alleged misconduct are horriﬁc: C.S.
asserts that he made sexual comments to her, kissed her,
fondled her breasts, and digitally penetrated her—usually in
his oﬃce at the school. There is no evidence that anyone
witnessed the misconduct, and C.S. did not report the abuse
No. 17-1521                                                   13

to anyone until August 2014, by which point she had left
Whitehorse to attend high school. The school district placed
Collins on administrative leave pending the results of a
criminal investigation, and C.S. sued the district for damages
under Title IX.
    If eighth grade were the whole story, it is clear that Col-
lins’s alleged abuse, even if proven, could not give rise to lia-
bility for the school district. The relevant Whitehorse oﬃcial
“with authority to take corrective action to end the discrimi-
nation” for purposes of Gebser was Principal Deborah Ptak.
524 U.S. at 290. And the parties agree that Principal Ptak had
no knowledge—actual or otherwise—of Collins’s abuse of
C.S. during eighth grade. The claim would fail at prong one
of Gebser.
   But eighth grade is not the whole story, C.S. contends,
because of what happened during her seventh-grade year.
Collins’s duties as security assistant meant he was in regular
contact with students—supervising lunch and recess,
monitoring students in detention, and otherwise ensuring
student safety. Whether part of his stated job description or
not, Collins also served as a mentor and conﬁdant to students,
who sought him out for advice and companionship.
    The alleged facts contain warning signs that Collins may
have taken this role too far. He regularly gave students—boys
and girls alike—hugs, often apparently initiated by the stu-
dents themselves. Tracy Warnecke, the school’s positive be-
havior support coach, testiﬁed that she saw Collins giving
back or shoulder rubs to students—again, boys and girls
alike—at lunch time “three to four times a week.” But
Warnecke also observed troubling interactions between Col-
lins and C.S. She frequently saw C.S. asking Collins for hugs
14                                                No. 17-1521

and spending time “in his oﬃce after school,” and on one oc-
casion saw C.S. attempt to kiss him on the cheek, though he
rebuﬀed her eﬀorts. According to Warnecke, C.S. then tried to
kiss him again, but “he stopped it and then took her for a pri-
vate conversation because we were in the hallway.”
    Warnecke reported these incidents to Principal Ptak. Two
other school employees—Karen Wydeven and Mary
McAuliﬀe—likewise approached Ptak with concerns that C.S.
and some of her female friends were frequently hugging
Collins. McAuliﬀe, a school counselor, expressed further
concerns about Collins’s relationship with C.S., telling Ptak
that she saw C.S. “running to [Collins] frequently, jumping on
him, hanging—attempting to hang on his arm trying to hug
him,” and that “at one point during one of these interactions
[C.S.] had attempted to kiss his cheek and that she was
concerned about [C.S.].” McAuliﬀe also shared with Ptak that
a teacher, Brooke Gritt, had similar concerns about C.S. and
Collins’s relationship. For Principal Ptak’s part, on a few
occasions she observed Collins “walk up behind [C.S.], take
both of his hands and just rub the top of her shoulders.” Ptak
decided that she needed to take action.
    On April 13, 2013, toward the end of C.S.’s seventh-grade
year, Principal Ptak spoke to Collins. She told Collins to
“limit” the “hugs and physical contact” with C.S., avoid
interacting with her in private settings, and set “strong
boundaries” in his relationship with her.
    After that conversation, Ptak recalled noticing a “signiﬁ-
cant decrease” in contact between Collins and C.S. Indeed, for
the rest of C.S.’s seventh-grade year and the entirety of her
eighth-grade year, Ptak neither observed nor received reports
of further concerns about C.S.’s relationship with Collins.
No. 17-1521                                                   15

    C.S. says this silence masked an awful reality—that far
from ending his relationship with her, Collins allegedly sex-
ually abused her for an entire school year behind closed
doors. C.S. now seeks to hold the school district liable for Col-
lins’s conduct during eighth grade based on Principal Ptak’s
knowledge of their relationship in seventh grade—a relation-
ship which C.S. says reﬂected a pattern of grooming behavior
on Collins’s part.
                               B
    The district court entered summary judgment for the
school district, determining that no reasonable jury could ﬁnd
that the seventh-grade conduct of which Principal Ptak had
actual knowledge amounted to sexual harassment or
discrimination within the meaning of Title IX. In reaching this
conclusion, the district court was rightly careful not to ascribe
any signiﬁcance to the fact that much of the contact in this case
was initiated by C.S. herself. “Schools are charged with acting
in loco parentis,” and the onus is on school employees to reject
the advances of minor students, who are both legally and
mentally incapable of consenting to sexual contact. Mary M.
v. N. Lawrence Cmty. Sch. Corp., 131 F.3d 1220, 1226–27 (7th
Cir. 1997). There is no shade of gray on this point: in Title IX
cases, claims by an alleged harasser that his minor victim
initiated or invited the challenged conduct are of no legal
consequence whatsoever. See id. at 1227. The controlling
question is only whether the conduct Principal Ptak knew
about—regardless of who initiated it—amounted to
discrimination on the basis of sex giving rise to an obligation
to take further action.
   No doubt the facts as Principal Ptak knew them were
cause for some concern. But we need not decide whether,
16                                                   No. 17-1521

added together, Collins’s conduct during C.S.’s seventh-
grade year—as witnessed by Principal Ptak and reported to
her—amounted to actionable ongoing misconduct, meaning
sex discrimination that denied C.S. “equal access to [the
school’s] resources and opportunities.” Davis, 526 U.S. at 651.
This is so because, regardless of whether the circumstances
reﬂected ongoing discrimination, Principal Ptak—to her
credit—clearly saw the situation as requiring immediate
action. That common-sense foresight led her to confront
Collins in April 2013, telling him to limit his physical contact
with C.S., avoid interacting with her in private settings, and
set “strong boundaries” in their relationship.
    The record is clear that this response was not so unreason-
able as to amount to “deliberate indiﬀerence to discrimina-
tion” under Gebser prong two. 524 U.S. at 290. Once a school
district has actual knowledge of discrimination, Title IX re-
quires it “to take action to end the harassment or to limit fur-
ther harassment.” Id. at 289. Principal Ptak’s discussion with
Collins satisﬁed any such obligation, and the record shows
she reasonably believed she had succeeded in minimizing his
physical contact with C.S., since she received no further re-
ports raising new concerns.
    Principal Ptak’s response, moreover, was properly cali-
brated to the risks inherent in Collins’s conduct. If C.S.’s rela-
tionship with Collins in seventh grade was problematic, it was
because of how infatuated she seems to have become with
him. The fear in such a situation is that Collins would eventu-
ally take advantage of that infatuation to escalate his relation-
ship with C.S. But there is little in the record to indicate that
Collins was likely to do so. All told, even assuming that Ptak
had actual notice of misconduct in seventh grade, we cannot
No. 17-1521                                                  17

say that the risk of escalation was so apparent that her re-
sponse to that knowledge—telling Collins to impose strong
boundaries in his interactions with C.S.—was insuﬃcient.
Even if Collins eventually disregarded Ptak’s commands, and
we can assume for purposes of summary judgment that he
did, it does not mean that Ptak or the School District made
anything close to “an oﬃcial decision … not to remedy the
violation.” Id. at 290.
    That conclusion holds even though Principal Ptak re-
ceived some additional reports about Collins’s relationship
with C.S. in the weeks after their discussion—that C.S. had set
the password on her phone to Collins’s name and had some-
times asked permission to leave classes to see Collins. Simply
put, these additional facts were consistent with the reports
Ptak had already received pointing toward C.S.’s infatuation
with Collins. Neither report added anything new that would
indicate that Collins was not going to heed Ptak’s earlier
warning, and so neither report created any obligation for Ptak
to take further action. Nor did Ptak ever learn that Collins was
disregarding her directive to set and maintain strong bound-
aries with C.S.
    It is worth restating these observations in more legal
terms. There is no doubt that Collins’s conduct during C.S.’s
seventh-grade year gave rise to some probability that things
could get a lot worse. According to C.S., that risk materialized
during her eighth-grade year in the form of sexual abuse. But
the required response under Gebser prong two already ac-
counted for that risk of escalation. Upon receiving actual no-
tice of discrimination, a school district will avoid a ﬁnding of
deliberate indiﬀerence so long as it takes actions reasonably
calculated, based on everything it knew at the time, “to bring
18                                                     No. 17-1521

[it] into compliance” with Title IX’s prohibition on sex dis-
crimination. Id.
    Principal Ptak did so here. On the facts before us, no rea-
sonable jury could conclude that the Madison Metropolitan
School District was “aware that it was administering [its] pro-
gram in violation of the condition” inherent in Title IX—its
promise to the federal government not to “use [federal] funds
in a discriminatory manner.” Id. at 287, 292 (cleaned up). Un-
der Gebser, that conclusion precludes a ﬁnding of institutional
liability.
                          *      *       *
    The law in this area is hard and messy, no doubt reﬂective
of the immense challenges school administrators face when
confronted with the alleged sexual abuse of a student. The Su-
preme Court in Gebser and Davis sketched a framework for
Title IX institutional liability in these cases. It is up to district
and circuit courts to apply that framework along clear and
workable lines, ever mindful of the delicate educational set-
tings in which facts unfold. We hope this opinion contributes
to that eﬀort.
     With these observations, we AFFIRM.
No. 17-1521                                                  19


    EASTERBROOK, Circuit Judge, with whom KANNE,
HAMILTON, and BRENNAN, Circuit Judges, join, concurring. I
agree with my colleagues that Principal Ptak neither knew of
any misconduct by Collins nor was deliberately indifferent to
the implications of what she did know. Any potential for lia-
bility under Title IX of the Education Amendments of 1972
therefore is foreclosed by the approach to that statute an-
nounced in Gebser v. Lago Vista Independent School District, 524
U.S. 274 (1998). But I do not join the majority opinion, because
I would stop with that observation.
    My colleagues go further, supplying an exegesis that they
say is appropriate “to provide more concrete guidance to
those tasked with complying with Title IX in the challenging
setting of today’s schools.” Opinion at 2. School districts
doubtless benefit from guidance, but supplying it is the job of
officials in the Department of Education with the power to is-
sue regulations. Our job is to decide the case at hand.
    If all of the advice provided in today’s opinion were non-
controversial, there would be little reason for concern. So, for
example, it is wise to disapprove those of our prior opinions
that merge or blur Gebser’s independent inquiries: knowledge
of the teacher’s misconduct and deliberate indifference to it.
The Supreme Court has said that these are distinct; the De-
partment of Education agrees, 34 C.F.R. §106.44(a); declara-
tions by some panels that they are just different aspects of a
single inquiry cannot stand. But the majority proceeds into
more doubtful territory.
   Take, for example, the conclusion (opinion at 10–11) that
three risqué text messages do not suffice for liability, while
four or five may do so. Maybe a regulation could say this, but
a judicial opinion? (Our case does not involve any text
20                                                    No. 17-1521


messages, and the litigants have been silent about their
proper treatment.)
    My principal concern is the assertion at page 2, repeated
(with variations) later in the opinion, that liability is possible
only if the responsible official knows “that misconduct rising
to the level of sex discrimination has occurred. Only then does
Title IX impose an obligation to act.” That is not what Gebser
says. The Justices wrote that liability is possible when the re-
sponsible official “has actual notice of, and is deliberately in-
different to, [a] teacher’s misconduct.” 524 U.S. at 277. My col-
leagues take the unmodified word “misconduct” and turn it
into “misconduct rising to the level of sex discrimination”. I
think that we should leave Gebser without the amendment.
    Title IX entitles boys and girls to equal educational oppor-
tunities. That rule can be violated without sexual misconduct.
True, a school’s failure to act against sexual misconduct by the
faculty is one way in which the statute can be violated, but it
isn’t the only way. Think of all the attention paid to college
sports under Title IX. Misconduct that causes psychological
injury can violate the statute even though the wrongdoer
never touches the victim. We should not give Title IX an un-
duly narrow focus on sexual transgressions. We know from
Davis v. Monroe County Board of Education, 526 U.S. 629, 642–
43 (1999), that knowledge of a completed sexual offense is a
sufficient ground of liability, but Davis did not hold that it is a
necessary one.
   When liability rests on sexual misconduct (for example,
what happened to C.S. in eighth grade), then sexual
misconduct surely must be established by evidence. But there
can be knowledge of misconduct without that misconduct
having become sexual or discriminatory. Suppose Ptak had
No. 17-1521                                                      21


learned that Collins and C.S. had gone on a date at a local
movie theater. That would be egregious misconduct by
Collins and convey knowledge of a substantial risk that
Collins could take advantage of C.S. in a sexual way, even if
nothing sexual happened on the date. Or add to the date a
statement by C.S. to her mother (relayed to Ptak) that she was
in love with Collins. What if the school’s counselors had told
Ptak that they perceived “grooming” in the actual events of
seventh grade? It is easy to imagine variations that could add
up to knowledge of misconduct even though Collins had yet
to fondle C.S.—especially when knowledge is established by
the ostrich inference, which the Supreme Court has
repeatedly approved. See, e.g., Bullock v. BankChampaign,
N.A., 569 U.S. 267, 273–74 (2013); Global-Tech Appliances, Inc. v.
SEB S.A., 563 U.S. 754, 766 (2011); Leary v. United States, 395
U.S. 6, 46 n.93 (1969).
    The majority’s declaration that “misconduct rising to the
level of sex discrimination” must precede, and be the subject
of, notice to the responsible official, has the support of at least
one other circuit. See Baynard v. Malone, 268 F.3d 228, 237–38
(4th Cir. 2001), though a later case tempered Baynard’s lan-
guage. Doe v. Fairfax County School Board, 1 F.4th 257, 266 (4th
Cir. 2021). In the Eleventh Circuit, by contrast, “lesser harass-
ment may still provide actual notice of sexually violent con-
duct, for it is the risk of such conduct that the Title IX recipient
has the duty to deter.” Doe v. Broward County School Board, 604
F.3d 1248, 1258–59 (11th Cir. 2010). Other circuits seem to
make assumptions without directly confronting the issue.
This divergence of opinion suggests the wisdom of waiting
until a case presents the subject and the parties have briefed
it.